PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                    ______

                       No. 11-2883
                         ______

 IN RE: ENTERPRISE RENT-A-CAR WAGE & HOUR
     EMPLOYMENT PRACTICES LITIGATION

NICKOLAS HICKTON; SEAN HERBSTER; MIQUEL
                     MCDONALD;
     MICHAEL KEITH AVERILL, JR.; JASMINE
                     BROMFIELD;
NILS HAGSTROM; ELSA DEPINA; JEFFREY GALIA;
      ROBERT BAJKOWSKI; TORI GAUDELLI;
              DONNASHEKIA RICHARD;
   WAYMAN F. GRAHAM, II; KEVIN C. HAGLER,
 on behalf of themselves and all others similarly situated,
                       Appellants

                            v.

ENTERPRISE HOLDINGS, INC., f/k/a Enterprise Rent-A-
                     Car Company;
     ENTERPRISE RENT-A-CAR COMPANY OF
                  PITTSBURGH, LLC,
  f/k/a Enterprise Rent-A-Car Company of Pittsburgh;
       ENTERPRISE LEASING COMPANY OF
                 PHILADELPHIA, LLC,
   f/k/a Enterprise Leasing Company of Philadelphia;




                            1
ENTERPRISE LEASING COMPANY-SOUTH CENTRAL,
                             LLC,
   f/k/a Enterprise Leasing Company-South Central, Inc.;
                ELRAC, LLC, f/k/a Elrac, Inc.;
  ENTERPRISE LEASING COMPANY OF ORLANDO,
                             LLC,
        f/k/a Enterprise Leasing Company of Orlando;
 ENTERPRISE RENT-A-CAR COMPANY-MIDWEST,
       f/k/a Enterprise Rent-A-Car Company-Midwest;
ENTERPRISE LEASING COMPANY OF CHICAGO, LLC,
        f/k/a Enterprise Leasing Company of Chicago;
        ENTERPRISE RENT-A-CAR COMPANY OF
                      TENNESSEE, LLC,
    f/k/a Enterprise Rent-A-Car Company of Tennessee;
ENTERPRISE LEASING COMPANY OF FLORIDA, LLC,
   f/k/a ENTERPRISE LEASING COMPANY (a Florida
                         Corporation);
                    XYZ ENTITIES 1-100
                            ______

      On Appeal from the United States District Court
          for the Western District of Pennsylvania
(D.C. Nos. 2-07-cv-01687, 2-09-cv-00815, 2-09-cv-00816, 2-
   09-mc-00210, 2-09-cv-00824, 2-09-cv-01321, 2-09-cv-
           00832, 2-09-cv-00833, 2-09-cv-01188)

       District Judge: Honorable Joy Flowers Conti
                         ______

                Argued May 15, 2012
  Before: SMITH, FISHER and GARTH, Circuit Judges.

                  (Filed: June 28, 2012)




                            2
Gregg I. Shavitz
Hal B. Anderson
Shavitz Law Group
1515 South Federal Highway
Suite 404
Boca Raton, FL 33432

Peter A. Muhic (Argued)
James A. Maro
Kessler, Topaz, Meltzer & Check
280 King of Prussia Road
Radnor, PA 19087

J. Allen Schreiber
Mark Petro
Schreiber & Petro
2 Metroplex Drive
Suite 107
Birmingham, AL 35209

Alfred G. Yates, Jr.
Morrow & Morrow
Room 519
304 Ross Street
Suite 703
Pittsburgh, PA 15219
       Counsel for Appellants

Patrick L. Abramowich
Fox Rothschild
625 Liberty Avenue
29th Floor




                                3
Pittsburgh, PA 15222

William J. Kilberg
Jason J. Mendro
Jason C. Schwartz (Argued)
Gibson, Dunn & Crutcher
1050 Connecticut Avenue, N.W.
9th Floor
Washington, DC 20036

Daniel M. O’Keefe
James R. Wyrsch
Bryan Cave
211 North Broadway
Suite 3600
St. Louis, MO 63102
       Counsel for Appellee

                           ______

                OPINION OF THE COURT
                        ______

Garth, Circuit Judge.

      The only issue on this appeal is whether Enterprise
Holdings, Inc., 1 (“Enterprise Holdings”), which is the sole
stockholder of thirty eight domestic subsidiaries, is a joint
employer of the subsidiaries’ assistant managers within the

1
 Enterprise Holdings, Inc. itself is a wholly owned subsidiary
of a holding company called the Crawford Group, Inc. The
Crawford Group is not a party to this action.




                              4
meaning of the Fair Labor Standards Act (“FLSA”). In order
to answer this question, we must define the contours of the
term “joint employer.”

       The District Court, in a comprehensive opinion, 2 held
that Enterprise Holdings, Inc. was not a joint employer. 3 In
doing so, the District Court determined that the standard to
which it applied its findings of fact was found in Lewis v.
Vollmer of America, No. 05-1632, 2008 WL 355607 (W.D.
Pa. Feb. 7, 2008) and Bonnette v. California Health &
Welfare Agency, 704 F.2d 1465, 1470 (9th Cir. 1981),
abrogated on other grounds by Garcia v. San Antonio Transit
Authority, 469 U.S. 528, 539 (1985). We will discuss those
two cases, together with additional factors, which we hold to
be significant in defining “joint employer” under the FLSA.

       Although the standard we prescribe varies in some
respects from the District Court’s test, we hold that the
District Court did not err in deciding for the appellee,
Enterprise Holdings, Inc. and thus, in not certifying the class
which the plaintiffs seek. We therefore will affirm the
District Court’s August 13, 2010 order which granted
Enterprise Holdings, Inc.’s motion for summary judgment.



2
 See In re Enterprise Rent-A-Car Wage & Hour Employment
Practice Litigation, 735 F.Supp.2d 277 (W.D.Pa.2010).
3
  The District Court referred to the parent company Enterprise
Holdings, Inc. as ERAC-Missouri in its opinion. Those terms
refer to the same entity, the defendant Enterprise Holdings,
Inc. Throughout this opinion, we will refer to the parent
company as Enterprise Holdings, Inc.




                              5
                             I.

       Plaintiff Nickolas Hickton was a former assistant
branch manager employed at Enterprise-Rent-a-Car Company
of Pittsburgh. On December 11, 2007, Hickton filed a
nationwide collective class action under the FLSA in the
Western District of Pennsylvania. Hickton claimed that the
defendant, Enterprise Holdings, Inc., the parent company of
Enterprise-Rent-a-Car Company of Pittsburgh, violated the
FLSA by failing to pay required overtime wages.

      The FLSA provides that:

             [n]o employer shall employ
             any of his employees who in
             any workweek is engaged in
             commerce or in the production
             of goods for commerce, or is
             employed in an enterprise
             engaged in commerce or in the
             production of goods for
             commerce, for a workweek
             longer than forty hours unless
             such     employee       receives
             compensation        for      his
             employment in excess of the
             hours above specified at a rate
             not less than one and one-half
             times the regular rate at which
             he is employed.




                              6
29 U.S.C. § 207(a)(1). Some employees are classified as
exempt under the FLSA, 29 U.S.C. § 213(a), and are
consequently exceptions to this rule.

       Hickton’s action, filed on behalf of all individuals
employed during the putative class period as branch
managers or assistant branch managers at the various
Enterprise locations, 4 named both Enterprise Holdings, Inc. 5
and Enterprise Rent-a-Car Company of Pittsburgh as
defendants. By order of the United States Judicial Panel on
Multidistrict Litigation, similar actions pending in other
Districts were transferred to the Western District of
Pennsylvania. 6 Since that time, a number of other cases have




4
 At this time, Hickton no longer pursues claims on behalf of
branch managers. He pursues his claims only on behalf of
assistant branch managers.
5
  At the time, Enterprise Holdings, Inc. was known as
Enterprise Rent-A-Car Company, Inc.
6
  The transferred cases were DePina v. Enterprise Leasing
Co. of Orlando, No. 09-359 (M.D.Fla.); Graham v.
Enterprise Leasing Co., No. 07-23373 (S.D.Fla.); Gaudelli v.
Enterprise Rent-A-Car Co. of Tennessee, No. 09-580
(N.D.Ga.); Averill v. Enterprise Rent-A-Car Co., No. 08-4191
(N.D.Ill.); Galia v. Enterprise Rent-A-Car Co., No. 09-1504
(N.D.Ill.); and Bromfield v. Enterprise Rent-A-Car Co., No.
09-2403 (S.D.N.Y.).




                              7
also been transferred pursuant to the Judicial Panel on
Multidistrict Litigation’s order. 7

        On October 23, 2009, Hickton, along with other named
plaintiffs, filed an Amended Master Complaint on behalf of
themselves and all other current and former assistant branch
managers of Enterprise locations. The Complaint alleged that
the plaintiffs’ employers had unlawfully classified them as
exempt from the FLSA’s overtime provisions, and sought
overtime compensation, liquidated damages, attorneys’ fees,
and costs. In addition to the respective subsidiaries for whom
the various plaintiffs worked, the Complaint also alleged that
the parent company, Enterprise Holdings, Inc., was liable for
the overtime pay as a joint employer of the plaintiffs.

       As we have noted, Enterprise Holdings, Inc. is the sole
shareholder of 38 domestic subsidiaries, such as Enterprise
Rent-a-Car Company of Pittsburgh, which rents and sells
vehicles and conducts other business under the “Enterprise”
brand name. These various subsidiaries each have branch




7
 Those cases are Steen v. Enterprise Holdings, Inc., No. 10-
83 (E.D.N.C.); Modiri v. Enterprise Holdings, Inc., No. 10-
2239 (D.Nev.); Hagler v. Enterprise Leasing Company-South
Central, Inc., No. 09-1321 (N.D.Ala.); Lamothe v. Enterprise
Holdings, Inc., No. 11-609 (E.D.Va.); Hardy v. Enterprise
Holdings, Inc., No. 10-953 (D.Or.); Douty v. Enterprise
Holdings, Inc., No. 10-2660 (D.Md.); and Schieser v.
Enterprise Holdings, Inc., No. 11-114 (D. Ariz.).




                              8
locations, and the plaintiff-appellants are all former assistant
managers at various branches of these subsidiaries. 8

                                II.

        The record reveals the following facts. Enterprise
Holdings, Inc. does not directly rent or sell vehicles. These
activities are carried on only by its 38 subsidiaries. However,
Enterprise Holdings, Inc. directly and indirectly, supplies
administrative services and support to each subsidiary. These
services include, but are not limited to, business guidelines,
employee benefit plans, rental reservation tools, a central
customer contact service, insurance, technology, and legal
services. The business guidelines provided by Enterprise
Holdings, Inc. to its subsidiaries are, in turn, distributed to the
subsidiaries’ employees in a manual which states that
“[i]nformation contained in [this manual] refers to employees
of: [t]he Crawford Group, Inc., Enterprise Rent-A-Car
Company and their various operating subsidiaries.”

       The District Court found that the use of these services
was optional in the discretion of the individual subsidiaries,
but that in exchange for these services, each of the
subsidiaries pays corporate dividends and management fees to
Enterprise Holdings, Inc. At all times relevant to this appeal,
the Board of Directors of each subsidiary consisted solely of
the same three people: Andrew C. Taylor, Pamela W.
Nicholson, and William W. Snyder, all of whom also served
8
   The Enterprise website does not draw any distinction
between Enterprise Holdings, Inc. or its 38 subsidiaries, and
represents that “Enterprise Rent-a-Car” has a fleet of nearly
900,000 rental vehicles, 64,000 employees, and 6,900 offices
throughout the world.




                                9
on the Board of Directors of Enterprise Holdings, Inc. They
served, respectively, as Enterprise Holdings, Inc.’s Chairman
and Chief Executive Officer (CEO), President and Chief
Operating Officer (COO), and Executive Vice President and
Chief Financial Officer (CFO).

       In addition, Enterprise Holdings, Inc. has a human
resources department, which provides certain services to
subsidiaries, including, among other things, job descriptions,
best practices, and compensation guides. These best practices
and guides recommend which employees of subsidiaries
should be salaried, and which employees should receive an
hourly wage.       The human resources department also
negotiates health plans which are offered to employees of
Enterprise Holdings, Inc. and to employees of the
subsidiaries. Participation in such plans is not required, but if
a subsidiary’s employee enrolls in the various benefit
programs, Enterprise Holdings, Inc. bills that subsidiary for
the benefits the employee elects. Additionally, the human
resources department provides assistance in relocation for
employees transferring from one subsidiary to another, and
maintains a list of available employment opportunities with
any of Enterprise Holdings, Inc.’s subsidiaries.

       The human resources department, in addition, provides
training materials to subsidiaries, and supplies a standard
performance review form for evaluating employees of
subsidiaries. Finally, through both its business guidelines and
various human resources documents, Enterprise Holdings,
Inc. recommends salary ranges for branch employees. The
District Court found that each individual subsidiary can
choose to use any or all of these guidelines or services in its




                               10
own discretion; none of these guidelines or services are
mandatory.

       The District Court also found that at a 2005 meeting
attended by representatives of Enterprise Holdings, Inc. and
its subsidiaries, Enterprise Holdings, Inc. “recommended”
that the subsidiaries not pay overtime wages to “Assistant
Managers” and “Assistant Branch Managers” who were
employed by subsidiaries other than the California
subsidiaries.

       Enterprise Holdings, Inc. moved 9 for summary
judgment on the grounds that it was not a “joint employer” of
the plaintiffs, and therefore was not liable under the FLSA.
The District Court granted its motion for summary judgment
and the plaintiffs timely appealed.

                             III.

       The District Court had jurisdiction over this action
pursuant to 28 U.S.C. § 1331. Pursuant to the District Court’s
May 17, 2011 order certifying this case for interlocutory
appeal, we have jurisdiction under 28 U.S.C. § 1292 (b).

      We review a District Court’s grant of summary
judgment de novo. Viera v. Life Ins. Co. of North America,
642 F.3d 407, 413 (3d Cir. 2011). “Summary judgment is
appropriate where there is no genuine issue of material fact to

9
   Enterprise Holdings had also moved to dismiss the
plaintiffs’ complaint for lack of specific jurisdiction. The
District Court denied that motion without prejudice. Because
this issue is no longer relevant and was not appealed, we do
not address it.




                              11
be resolved and the moving party is entitled to judgment as a
matter of law.” Alcoa, Inc. v. United States, 509 F.3d 173,
175 (3d Cir. 2007) (citation omitted).

        The mere existence of some disputed fact will not
result in the denial of a summary judgment motion—nor need
the District Court decide that every factor weighs against joint
employment. Zheng v. Liberty Apparel Co., 355 F.3d 61, 76-
77 (2d Cir. 2003).

       We apply the same standard of review that was applied
by the District Court.

                              IV.

       Hickton and the plaintiffs contend that Enterprise
Holdings violated 29 U.S.C. § 207 (a)(2), which provides that
“[n]o employer shall employ any of his employees . . . for a
workweek longer than forty hours . . . unless such employee
receives” overtime compensation or is exempt from receiving
overtime pursuant to 29 U.S.C. § 207(b). The resolution of
this appeal therefore requires us to identify the appropriate
test to determine whether a defendant is a plaintiff’s joint
employer for purposes of the FLSA.

       The FLSA defines an employer as “any person acting
directly or indirectly in the interest of an employer in relation
to an employee.” 29 U.S.C. § 203(d). The applicable federal
regulations also provide as a definition of an employer-
employee relationship under the FLSA “[w]here the
employers are not completely disassociated with respect to
the employment of a particular employee and may be deemed
to share control of the employee, directly or indirectly, by
reason of the fact that one employer controls, is controlled by,




                               12
or is under common control with the other employer.” 29
C.F.R. § 791.2(b). A “single individual may stand in the
relation of an employee to two or more employers at the same
time under the [FLSA].” 29 C.F.R. § 791.2(a). “A
determination of whether the employment by the employers is
to be considered joint employment or separate and distinct
employment for purposes of the act depends upon all the facts
in the particular case.” Id.

       When determining whether someone is an employee
under the FLSA, “economic reality rather than technical
concepts is to be the test of employment.” Goldberg v.
Whitaker House Co-op., Inc., 366 U.S. 28, 33 (1961) (internal
quotation marks omitted). Under this theory, the FLSA
defines employer “expansively,” Nationwide Mut. Ins. Co. v.
Darden, 503 U.S. 318, 326 (1992), and with “striking
breadth.” Rutherford Food Corp. v. McComb, 331 U.S. 722,
730 (1947). The Supreme Court has even gone so far as to
acknowledge that the FLSA’s definition of an employer is
“the broadest definition that has ever been included in any
one act.” United States v. Rosenwasser, 323 U.S. 360, 363
n.3 (1945).

       This court has not yet had the opportunity to consider
the appropriate standard for determining whether a defendant
is a plaintiff’s “employer” within the meaning of that term
under the FLSA. We therefore look both to this court’s
jurisprudence for determining employer-employee status in
related contexts and to the jurisprudence of our sister circuits.

       We are of the view that the starting point for the joint
employer test should be N.L.R.B. v. Browning-Ferris Indus.
of PA., 691 F.2d 1117, 1123 (3d Cir. 1982). We conclude
that “where two or more employers exert significant control




                               13
over the same employees—[whether] from the evidence it can
be shown that they share or co-determine those matters
governing essential terms and conditions of employment—
they constitute ‘joint employers’” under the FLSA. Id. at
1124; see also Moldenhauer v. Tazewell-Pekin Consol.
Communications Ctr., 536 F.3d 640 (7th Cir. 2008). This is
consistent with the FLSA regulations regarding joint
employment, which state that a joint employment relationship
will generally be considered to exist “[w]here the employers
are not completely disassociated with respect to the
employment of a particular employee and may be deemed to
share control of the employee, directly or indirectly, by
reason of the fact that one employer controls, is controlled by,
or is under common control with another employer.” 29
C.F.R. § 791.2(b). Ultimate control is not necessarily
required to find an employer-employee relationship under the
FLSA, and even “indirect” control may be sufficient. In other
words, the alleged employer must exercise “significant
control” Browning-Ferris, 691 F.2d at 1124.

       In Bonnette v. California Health & Welfare Agency,
704 F.2d 1465, 1470 (9th Cir. 1981), the Ninth Circuit created
a test for determining whether an employer was a joint
employer under the Fair Labor Standards Act. In Bonnette,
the Ninth Circuit considered: “whether the alleged employer
(1) had the power to hire and fire the employees, (2)
supervised and controlled employee work schedules or
conditions of employment, (3) determined the rate and
method of payment, and (4) maintained employment
records.” Bonnette, supra, 704 F.2d at 1470.

       Although the Bonnette court set out four specific
inquiries to determine joint employment status, close




                              14
examination of those inquiries reveals that they serve to
identify whether the alleged joint employer exerts significant
control over the relevant employees. The Bonnette test is
unsurprisingly, therefore, quite similar to the standard
employed by the District Court in the present case to grant
Enterprise Holdings, Inc.’s motion for summary judgment.
The District Court drew upon its own test to identify
employment relationships under the ADEA and Title VII in
Lewis v. Vollmer of America, No. 05-1632, 2008 WL 355607
(W.D. Pa. Feb. 7, 2008). Lewis, which referred to our
precedent in Browning-Ferris, set forth three factors to be
considered in determining whether an entity is an employer:
“1) authority to hire and fire employees, promulgate work
rules and assignments, and set conditions of employment,
including compensation, benefits, and hours; 2) day-to-day
supervision of employees, including employee discipline; and
3) control of employee records, including payroll, insurance,
taxes and the like.” (Citation omitted).

                             A.

       The District Court found that these factors were
consistent with the Department of Labor regulations and with
Bonnette. The same factors were also applied by the First
and Second Circuits in Baystate Alternative Staffing, Inc. v.
Herman, 163 F.3d 668, 675 (1st Cir. 1998) and Zheng, supra,
both of which adopted the Bonnette test in full.

       Because of the uniqueness of the FLSA, a
determination of joint employment “must be based on a
consideration of the total employment situation and the
economic realities of the work relationship.” Bonnette, 704
F.2d at 1470. A simple application of the Lewis test would
only find joint employment where an employer had direct




                             15
control over the employee, but the FLSA designates those
entities with sufficient indirect control as well. We therefore
conclude that while the factors outlined today in Lewis are
instructive they cannot, without amplification, serve as the
test for determining joint employment under the FLSA.

                              B.

       In refining the Lewis factors, we would modify them
as follows: does the alleged employer have: (1) authority to
hire and fire employees; (2) authority to promulgate work
rules and assignments, and set conditions of employment,
including compensation, benefits, and hours; (3) day-to-day
supervision, including employee discipline; and (4) control of
employee records, including payroll, insurance, taxes, and the
like. These factors are not materially different than those
used by our sister circuits, and reflect the facts that will
generally be most relevant in a joint employment context.

       We emphasize, however, that these factors do not
constitute an exhaustive list of all potentially relevant facts,
and should not be “blindly applied.” See Bonnette, 704 F.2d
1469-70. A determination as to whether a defendant is a joint
employer “must be based on a consideration of the total
employment situation and the economic realities of the work
relationship.” Id., 1470l; see Goldberg v. Whitaker House
Co-op, Inc., 336 U.S. 28, 33 (1961). Therefore, district courts
should not be confined to “narrow legalistic definitions” and
must instead consider all the relevant evidence, including
evidence that does not fall neatly within one of the above
factors. Zheng v. Liberty Apparel Co., supra, 355 F.3d at 71;
see Rutherford Food Corp. v. McComb, 331 U.S. 722, 730
(1947) (explaining that whether an employment relationship
exists under the FLSA “does not depend on . . . isolated




                              16
factors but rather upon the circumstances of the whole
activity”); 29 C.F.R. 791.2(a) (stating that the determination
“depends upon all the facts in the particular case”). We make
clear, however, that the Lewis factors provide a useful
analytical framework and may generally serve as the starting
point for a district court’s analysis, as they did here,
especially in the parent-subsidiary context.

        To summarize: When faced with a question requiring
examination of a potential joint employment relationship
under the FLSA, we conclude that courts should consider: 1)
the alleged employer’s authority to hire and fire the relevant
employees; 2) the alleged employer’s authority to promulgate
work rules and assignments and to set the employees’
conditions of employment: compensation, benefits, and work
schedules, including the rate and method of payment; 3) the
alleged employer’s involvement in day-to-day employee
supervision, including employee discipline; and 4) the alleged
employer’s actual control of employee records, such as
payroll, insurance, or taxes. As we have noted, however, this
list is not exhaustive, and cannot be “blindly applied” as the
sole considerations necessary to determine joint employment.
Id., 1469-70. If a court concludes that other indicia of
“significant control” are present to suggest that a given
employer was a joint employer of an employee, that
determination may be persuasive, when incorporated with the
individual factors we have set forth.

       Therefore, we hold that the test for “joint employer”
under the FLSA is as we have fashioned it, a melding of the
modified Lewis test and the Bonnette test, consistent with
those considerations of the real world where such additional




                             17
economic concerns are prominent. We will refer to this test
as the Enterprise test for ease of reference.

        The plaintiffs here stress consideration of factors other
than those that we have held to constitute a test of joint
employment.         They have stressed that through the
interlocking directorates of the Board of Directors of each of
the subsidiaries, which consist of three individuals who are
also on the Board of Directors of the parent company,
Enterprise Holdings, Inc. maintains that degree of control that
would classify it as an employer. They also claim that the
nature of the business of renting vehicles, which involves
both the subsidiaries and the parent, is a further compelling
indication of joint employment. They further argue that
because the various employment systems and benefits are
recommended by Enterprise Holdings, Inc., they in effect are
mandatory and not merely recommendations, and, as such,
constitute the control which meets the test of a “joint
employer.” Additionally, they have focused on the one aspect
of the District Court’s analysis where the District Court held
that the first Lewis (now the first Enterprise) factor was
neutral in its effect and the question of “recommendations vs.
mandatory” policies was a disputed fact. Thus, they maintain
that in addition to the District Court erring in finding no joint
employment, it erred in concluding as a matter of law that
summary judgment should be granted to the defendant,
Enterprise Holdings, Inc.

       We are not impressed by these claims. We first note
that the record does not support the plaintiffs’ claims that
Enterprise Holdings, Inc.’s recommendations were anything
more than recommendations. In particular, we have studied
the record most closely, and conclude that the plaintiffs




                               18
produced no evidence that Enterprise Holdings, Inc.’s actions
at any time amounted to mandatory directions rather than
mere recommendations. We agree that in addition to the
factors of the Enterprise test, all factors, including the fact of
interlocking directorates, and the nature of the business being
conducted by the parent and the subsidiaries, are to be
considered and weighed in deciding whether a joint employer
status has been found. However, we cannot conclude that
these facts suggest that the District Court committed error in
granting summary judgment. Quite to the contrary, the
evidence that was taken by the District Court was
comprehensive in detail and in scope and explored all the
factors that our Enterprise test requires. We point out also
that the one aspect of the District Court’s analysis where the
District Court found an Enterprise factor to be neutral cannot
affect the balance of the District Court’s reasoned
conclusions, with which we agree, and cannot defeat
summary judgment. See Zheng, supra; Davis v. Walt Disney
Co., 430 F.3d 901, 903 (8th Cir. 2005) (“Factual disputes
regarding a single factor are insufficient to support the
reversal of summary judgment unless they tilt the entire
balance in favor of such a finding.”); Moreau v. Air France,
356 F.3d 942, 952 (9th Cir. 2004) (two factors favoring a
finding of joint employment do “not outweigh the numerous
significant factors . . . which weigh heavily against finding a
joint employer relationship,” and summary judgment was
appropriate).

      Applying the Enterprise test to the facts before us, we
conclude that the District Court was correct in its
determination that Enterprise Holdings, Inc. was not a joint
employer of Hickton or the other assistant managers.




                               19
        Enterprise Holdings, Inc. had no authority to hire or
fire assistant managers, no authority to promulgate work rules
or assignments, and no authority to set compensation,
benefits, schedules, or rates or methods of payment.
Furthermore, Enterprise Holdings, Inc. was not involved in
employee supervision or employee discipline, nor did it
exercise or maintain any control over employee records.

       While the plaintiffs contend that Enterprise Holdings,
Inc. functionally held many of these roles by way of the
guidelines and manuals it promulgated to its subsidiaries, we
are not influenced by this claim. Inasmuch as the adoption of
Enterprise Holdings, Inc.’s suggested policies and practices
was entirely discretionary on the part of the subsidiaries,
Enterprise Holdings, Inc. had no more authority over the
conditions of the assistant managers’ employment than would
a third-party consultant who made suggestions for
improvements to the subsidiaries’ business practices. Each of
the individual factors indicates that Enterprise Holdings was
not an employer of Hickton or the other assistant managers, a
conclusion that is bolstered by the readily apparent fact that
Enterprise Holdings exercised no control, let alone significant
control, over the assistant managers.

       When a legal standard requires the balancing of
multiple factors, as it does in this case, summary judgment
may still be appropriate even if not all of the factors favor one
party—this is such a case. The evidence in the instant case so
favors the defendant that we conclude no reasonable juror
could find that Enterprise Holdings, Inc. was the plaintiffs’
employer, and that the grant of summary judgment to
Enterprise Holdings, Inc. under the Enterprise test we have




                               20
adopted was correct, even though one factor may have been
deemed to favor the plaintiffs or been found to be neutral. 10

       Thus, under the test we have set forth, and having
considered, as the District Court considered, all facts and
circumstances revealed by the record, including elements of
the nature of the car rental business and the interlocking
directorates, we conclude that the District Court was correct
in its summary judgment conclusion and that the plaintiffs
have failed to demonstrate that Enterprise Holdings, Inc., the
parent of the 38 subsidiaries, is a joint employer of the branch
assistant managers.

       We will affirm the order of the District Court.




10
   Judge Smith is of the view that while Enterprise Holdings,
Inc. has the legal authority to hire, fire, set assignments, etc.,
which bears on the first two factors of the Enterprise test,
given the complete absence of exercised control, this legal
authority is insufficient to confer joint-employer status as a
matter of law.




                               21